Citation Nr: 9931091	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from January 1956 to 
January 1959.  He died in February 1991.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a June 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Board in November 1997 and August 1998 remanded the case 
for further development.  The case has recently been returned 
to the Board for appellate consideration. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §  
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that the RO in June 1986 granted service 
connection for the veteran's duodenal ulcer disease and 
assigned a noncompensable rating.  The RO in October 1986 
after further review granted a 10 percent rating.  The 
disability rating was increased to 40 percent after RO review 
in December 1990.  That decision also denied entitlement to 
service connection for a poorly differentiated metastatic 
carcinoma.  The rating decision in 1990 and prior rating 
determinations considered contemporaneous medical records 
from VA and other sources and service medical records, as 
applicable.  

On a VA examination in early 1989, it was noted that he had 
an abnormal chest X-ray and a right apex lesion was to be 
ruled out.  The veteran initiated an appeal before his death 
in February 1991 arguing that the carcinoma was related to 
the service-connected duodenal ulcer disease.  The death 
certificate showed his death occurred at a non-VA hospital 
and listed the immediate cause of death as disseminated 
metastatic adenocarcinoma of the stomach with onset 
approximately eight months prior to his death.  No other 
significant conditions contributing to death were listed on 
the death certificate.

The record in 1990 included a report of the veteran's 
hospitalization at a university medical center in late 1990.  
The record showed a prior history of laryngeal cancer in 1986 
and that an evaluation in early 1990 of right scapular pian 
led to the discovery of poorly differentiated carcinoma with 
a diagnosis of non-small cell lung cancer.  There was 
evidence of retroperitoneal and adrenal metastasis.  He 
complained of epigastric discomfort and was found to have a 
large duodenal ulcer.  

Biopsies of the lesions in the duodenal bulb and pylorus also 
revealed poorly differentiated carcinoma.  The carcinoma was 
either confirmed or presumed in seven sites.  Although it was 
not entirely clear what the exact primary lesion was, a 
gastric carcinoma was felt to be most consistent with a 
majority of the findings which were noted.  

In November 1990, M. G., M.D., reported that the conclusion 
of the extensive work up to find the initial source of the 
veteran's malignancy was that the tumor was of gastric 
(stomach) origin.  In 1991, another physician reported that 
the veteran was diagnosed with poorly differentiated 
adenocarcinoma of the stomach arising in the pylorus, 
duodenum and lung, with extensive metastatic disease.

A VA oncologist in May 1992 reviewed the veteran's chart and 
noted he was a patient with multiple cancers, a spinal cord 
chordoma, otolaryngeal carcinoma, small cell lung cancer and 
poorly differentiated carcinoma of the duodenal bulb.  The 
physician opined, in essence, that it was not clear in the 
veteran's case whether a lung or gastrointestinal primary 
cancer was present, although he favored a lung primary 
because of radiology and the veteran's smoking history.  It 
was the examiner's opinion that from the record it was not 
clear which of the biopsied lesions of the duodenal bulb and 
pylorus contained cancer, but that there was some evidence 
that gastric cancer may be increased in patients with peptic 
ulcer disease after 25 years.  

The VA oncologist stated that this in no way proved they were 
related as it was simply an epidemiologic observation.  The 
physician stated there was no evidence that there is any 
relationship between duodenal ulcer and duodenal cancer 
biopsy reports.  The report was supplemented with three 
pertinent studies and noted that the only paper that 
discussed nonsurgical treatment of peptic ulcer disease 
showed a decreased incidence of subsequent gastric cancer.  

In summary, the VA oncologist stated that the problems with 
the veteran's case were, first, that it was not at all clear 
that he in fact had a primary gastrointestinal cancer.  
Second, assuming a primary cancer, the data from the studies 
mentioned were conflicting as to a relationship between the 
two diseases.

In July 1992, J. A., M.D., opined that the veteran did have 
carcinoma in the duodenal ulcer and that it would only be 
conjecture to state that he may have had a benign duodenal 
ulcer before it was documented to be malignant.  In May 1993, 
he stated that he did not believe it would be safe to state 
that ulcers result in gastrointestinal cancer but that it can 
certainly complicate its management.

Pursuant to the Board remands in 1997 and 1998 the RO 
contacted the various heath care providers mentioned by the 
appellant.  The records obtained included extensive treatment 
records from Memorial Hospital showing several decades of 
medical treatment.  He was admitted in late December 1990 for 
evaluation of left lower extremity paralysis.  The discharge 
diagnoses were right central nervous system metastasis with 
left side hemiplegia; adenocarcinoma of the stomach, 
disseminated, with intraabdominal and peripheral 
lymphadenopathy; urinary tract infection, weight loss and 
history of chordoma.  He was readmitted on the day of 
discharge and remained an inpatient until his death in 
February 1991.   The principal diagnosis was central nervous 
system metastasis with left-sided hemiplegia.  Secondary 
diagnoses were carcinoma of the stomach with peritoneal, 
pelvic and lymphatic metastasis; decubitus ulcer and marked 
weight loss.  

A VA oncologist in April 1999 in reviewing the veteran's case 
noted the history of multiple malignancy.  The examiner 
agreed with the conclusion of the VA oncologist in 1992 of a 
high likelihood of a lung primary for the fatal malignancy.  

It was noted that Dr. J. A. who opined as to a primary 
gastric carcinoma did not have histologic evidence of origin 
in the stomach and based his findings only on the clinical 
pattern.  The VA oncologist disagreed and thought it would be 
rare for gastric cancer to present first in the paravertebral 
area and then go to the brain without symptoms in the stomach 
until much later.  

The VA oncologist opined that even if the cancer were to have 
begun in the stomach rather than the lung, it was not likely 
that the veteran's preexisting duodenal ulcers would have 
contributed to the development or the later symptoms of this 
cancer.  The physician stated there was no evidence in the 
literature that duodenal ulcer caused an increased incidence 
of either gastric or lung cancer.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and malignant tumor becomes manifest to a degree of at least 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 

In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death. In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As applicable to claims of secondary 
service connection see Reiber v. Brown, 7 Vet. App. 513 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim for service connection for the 
cause of the veteran's death is not well grounded and must be 
denied.

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim, 
that is, a claim that is plausible.  In view of the evidence, 
the Board finds that she has not met this initial burden and 
that as a result there is no further duty to assist her in 
regard to the development of this claim.  The Board in 
remanding the case sought to ensure the appellant was 
afforded due process in view of the information in the file.  
The Board in remanding the case may have given an indication 
or impression that the claim was well grounded.  There was no 
evidence mentioned that would reasonably have been viewed as 
probative in the determination of well groundedness but not 
as yet of record.   However, the Board must evaluate the 
claim under the current legal standard for a well grounded 
claim.  

The RO did complete the essential action requested.  Nothing 
in the record since the remand has referred to evidence 
probative in the determination of a well grounded claim that 
has not as yet been requested and/or obtained.  Such evidence 
has not been reported since notice was given to the appellant 
and her representative that the appeal was being returned to 
the Board.  Therefore, the Board finds that no additional 
assistance is required at this time.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  



In connection with the development of the claim, the Board 
observes that the RO obtained medical records and additional 
medical opinion.  Although the VA oncologist did not clearly 
articulate a response to all the questions posed in the Board 
remand, as the Board finds the claim is not well grounded, 
there is no burden upon the Board to require development, 
including further opinion.  Brewer v. West, 11 Vet. App. 228 
(1998).  The principle that VA cannot assist in developing a 
claim that is not well grounded was recently discussed at 
length in Morton v. West, 12 Vet. App. 477 (1999).

The veteran is shown to have died from disease other than a 
duodenal ulcer disorder, in view of the information in the 
death certificate and subsequently obtained records of his 
terminal hospitalization and other contemporaneous medical 
treatment. 

The fatal malignancy was no doubt overwhelming.  However, the 
fatal disease process is not shown initially until several 
decades after separation from service.  Further, it is not 
shown to be related to service on a direct or presumptive 
basis by competent evidence.  The appellant has not placed VA 
on notice of the existence of competent medical evidence 
supporting that conclusion.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between a 
disease or injury in service and the disease causing or 
contributing to death.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  





The appellant argues, in essence, that the fatal disease 
process is related to the veteran's service connected 
duodenal ulcer disease.  However, the determinative issue 
here is one of medical causation, and in the absence of 
competent medical evidence or notice that such evidence 
exists in support of the claimed nexus between his service 
connected disability and disease plausibly producing death, 
or linking a service-connected disability to the veteran's 
death, the claim for service connection for the cause of 
death is not plausible and must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board is mindful of its duty to examine all of the 
evidence of record for the purposes of determining whether a 
claim is well grounded.  This requires analysis of the 
credibility and probative value of the evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994).  The value of the 
death certificate in relating the likely cause of death 
solely to the metastatic disease may not reasonably be 
questioned in view of the information relied on to complete 
the certificate.  Thus, the Board finds this piece of 
evidence to be of value to the issue at hand, particularly 
regarding contributory cause of death.   

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related to service 
connected disability.  Unfortunately, the appellant, as a lay 
person, is not competent to offer an opinion regarding a 
matter of medical causation.  Id.  Medical evidence is 
required, and such evidence that may reasonably be 
interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  





The death certificate did not mention duodenal ulcer disease.  
Although records dated in 1990 mention the duodenal ulcer and 
the suspected primary gastrointestinal malignancy, the Board 
must observe that, viewed objectively, there exists no 
probative medical evidence of for secondary service 
connection.  Dr. J. A.'s statement in May 1993 was clearly 
unfavorable to secondary service connection and conflicted 
with his earlier statement in the case.  His 1993 opinion is 
in accord with VA opinions in 1992 and 1999.  Viewed 
collectively, they are against secondary service connection. 

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Board requested a medical opinion regarding the veteran's 
service-connected duodenal ulcer disability and his death in 
view of the statement from Dr. J. A. in 1993 that duodenal 
ulcer disease could complicate the medical management of 
gastrointestinal carcinoma.  However, that statement is 
general in nature.  It is not specific to the veteran's case.  
As such it is not sufficient to support a plausible claim of 
contributory cause of death.  See, for example, Tirpak, 
supra.  





A careful review of the evidence does not show a plausible 
rationale supporting a conclusion that the veteran's service-
connected duodenal ulcer disability was a factor in his 
death.  In view of this evidence the Board is unable to find 
evidence supporting the theory that a service-connected 
disability constituted a factor materially contributing to 
his death.  38 C.F.R. § 3.312(c)(3).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event she should seek to reassert 
the claim should he obtain probative medical evidence.  

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.  In this case probative 
medical evidence is required to well ground the claim.  The 
appellant's assertions are noted but alone are not of 
sufficient evidentiary value to well ground the claim.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

